Citation Nr: 0606529	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had almost 13 years of honorable active service 
in the U.S. Army.  He died on May [redacted], 1999.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The appellant was afforded a 
personal hearing at the RO in June 2000.  A hearing was held 
before the undersigned Veterans Law Judge via video 
conference in March 2002.

The Board remanded the appellant's claims in March 2004.  A 
Supplemental Statement of the Case was issued in September 
2005 and the case was returned to the Board for final 
consideration.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999 from cardio-pulmonary 
arrest due to or as a consequence of a massive internal head 
injury due to or as a consequence of a motor vehicle 
accident.

2.  At the time of the veteran's death, he was service-
connected for post traumatic stress disorder (PTSD), which 
was evaluated as 100 percent disabling effective June 1, 
1995.

3.  The veteran's PTSD was not the primary or a contributory 
cause of his death.

4.  The veteran's cause of death is not related to his 
military service.

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death. 

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.   



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.310, 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The objective evidence regarding the cause of the veteran's 
death consists of the death certificate and the police 
reports.  The death certificate lists the cause of death as 
cardio-pulmonary arrest due to or as a consequence of massive 
internal head injury due to or as a consequence of motor 
vehicle accident.  A police report of the motor vehicle 
accident is of record and shows that the veteran was involved 
in a single vehicle accident on May [redacted], 1999 at 9:55 p.m.  The 
narrative on the report states that the veteran lost control 
of his vehicle and ran into the ditch on the side of the 
road.  He impacted the ditch and overturned partially 
ejecting the veteran from the vehicle.  A blood alcohol test 
was done.  The results were released in July 1999 and showed 
the veteran had a blood alcohol content of 0.14 g% at the 
time of the accident.  A revised police report showing these 
results was issued and submitted to VA in September 1999.  
Thus the objective evidence shows that the veteran died in a 
motor vehicle accident that caused a massive internal head 
injury that in turn caused his heart and lungs to stop.

The appellant asserts, however, that the veteran had a heart 
attack due to hypertension and heart disease as a result of 
his service-connected PTSD, and that was the cause of his 
death rather than the head injury caused by the motor vehicle 
accident.  The Board has considered all the evidence of 
record and finds that the preponderance of the evidence is 
against the appellant's claim. 

Despite the appellant's statements and testimony that she was 
told that it appeared the veteran had a heart attack 
immediately prior to crashing his vehicle, there is no 
objective medical evidence showing that he did, in fact, die 
from having a myocardial infarction.  No autopsy was 
performed after the veteran's death that would have 
conclusively determined that the cause of death was a 
myocardial infarction.  (See appellant's November 2005 
statement.)  The county coroner was the individual who 
completed and signed the death certificate and determined 
that the cause of the veteran's death was cardio-pulmonary 
arrest due to massive internal head injury.  Furthermore he 
listed the manner of death as an accident rather than 
natural, homicide, suicide, undetermined or pending 
investigation.  

The appellant testified at a RO hearing in January 2000 that 
she spoke with the veteran earlier on the day of his death, 
and he complained of feeling worse than he had ever felt and 
of pressure on his chest.  She also testified that a friend 
of the veteran's told her that he had seen the veteran at 
3:00 p.m., and that he told her the veteran looked worse than 
he had ever seen him.  She also testified that a neighbor 
told her that she had seen the veteran turn into the 
driveway, throw his hands up, and the truck accelerated.  She 
further testified that the state and local police told her 
that it had to have been a heart attack because someone just 
does not up and accelerate like the veteran did; that they 
also told her that when they came upon the veteran his hands 
were up like he was grabbing his chest; and that it was just 
a matter of fact that the veteran had a heart attack and 
wrecked.  Finally she testified that the county coroner told 
her "your husband had a heart attack," and that he made 
that determination based upon the way the truck accelerated 
and the lack of blood from the head injury.  

She also testified to these same facts at a March 2002 Board 
hearing.  In a statement submitted in March 2002 after the 
Board hearing, however, the appellant elaborated on her 
testimony by stating that, on the day of his death, the 
veteran did not get up until noon, that she saw him then and 
he stated that he felt worse than he had ever felt, that his 
skin was grayish in color, and that he was suffering for 
"S.O.S." and complaining of neck and arm pain.  The 
appellant stated that she was a LPN (licensed practice nurse) 
and in her opinion the veteran had exhibited all the sign and 
symptoms of a major coronary.  Despite this, however, she 
continued with her plans and went out.  

In support of her claim, she has submitted statements from 
the county coroner, the veteran's physician who treated him 
for hypertension, her sister who is an LPN, and a friend who 
saw the veteran the afternoon on the day of his death who is 
a certified nurse's aide (CNA).  

The underlying problem with all of these statements is that, 
as previously indicated, there is no objective medical 
evidence that the veteran had or was having a myocardial 
infarction on the day of his death.  The statements from the 
appellant, her sister and the veteran's friend that the 
veteran looked pale and complained of chest and arm pain, 
thus exhibiting symptoms of a heart attack, although 
competent, are of little probative value to show that the 
veteran actually died of a myocardial infarction.  None of 
these individuals, including the appellant, indicate that 
they examined the veteran as a medical professional would 
and, from that examination, determined he was having or was 
likely to have a myocardial infarction.  Had they done so, it 
is apparent that they would have immediately sought medical 
attention for the veteran. 

As for the county coroner's statement, the appellant 
submitted a statement from him in January 2000 that stated 
"it has come to my attention that [the veteran] sustained a 
Myocardial Infarction prior to his vehicle accident of May [redacted], 
1999.  This information was not available to this office at 
that time, it therefore becomes a very significant fact.  His 
long history of cardiac problems. (sic)"  

The appellant contends that this evidence is sufficient to 
show that the veteran died of a myocardial infarction.  The 
Board disagrees.  First, the coroner's opinion appears to be 
based upon a history given by someone else or upon evidence 
not provided to VA.  As read, this letter indicates that 
someone other than the coroner or one of his staff determined 
that the veteran sustained a myocardial infarction prior to 
his accident as indicated by the words "it has come to my 
attention" and "this information was not available to this 
office at that time."  The coroner fails to indicate how 
this came to his attention and what evidence he bases his 
statements on.  The Board is not bound to accept an opinion 
based on history provided by the appellant and on unsupported 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Evidence that is merely information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A bare transcription of a history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  Id.  Thus, 
simply because the coroner recites someone else's report that 
the veteran had a myocardial infarction does not make it a 
fact.  

Second, it is the coroner's responsibility to determine the 
cause of death based upon the evidence before him.  This 
coroner made the determination of cause of death when he 
signed the death certificate.  If he is changing his opinion 
as to the cause of the veteran's death, he must provide a 
full explanation of his reasons for doing so including any 
clinical evidence he is relying upon.  No explanation or 
contemporaneous evidence, however, was submitted to support 
the coroner's change of opinion as to the cause of the 
veteran's death.  The lack of explanation or contemporaneous 
evidence further undermines the coroner's opinion.  See 
Godfrey v. Brown, 8 Vet. App. 113, 122 (1995).  

Finally, this coroner is the one who, as the appellant 
testified, told her that the veteran died of a heart attack 
because of the manner of the accident and the lack of blood 
at the scene, but then wrote on the death certificate that 
the cause of death was cardio-pulmonary arrest due to massive 
internal head injury as a result of the accident.  These 
inconsistent statements as to the cause of the veteran's 
death without any explanation further undermine the probative 
value of the coroner's statement submitted in January 2000.  

In regard to the April 2002 statement from the veteran's 
private physician who treated him for hypertension, he stated 
that "as his treating physician, I feel that it is quite 
probable that severe hypertension which occurred as a result 
of post traumatic stress syndrome was a direct contributor to 
[the veteran's] heart attack.  [The veteran] experienced a 
heart attack at the time of his death that was the direct 
result of his death."  The Board finds this statement to 
have little to no probative value.  As with the coroner's 
statement, there is no indication as to what supporting 
clinical evidence this physician relied upon in rendering his 
opinion.  Since there is no clinical evidence showing the 
veteran had in fact experienced a heart attack at the time of 
his death, it would appear that this physician is basing his 
opinion on the history of the appellant as to the events on 
the day of the veteran's death.  Thus this physician's 
reliance on an oral history without any supporting clinical 
evidence undermines his opinion, causing it to having little 
to no probative value.  

Furthermore the treatment records from this physician do not 
show any diagnosis of a cardiovascular condition other than 
hypertension.  The fact that the veteran had hypertension 
that was often uncontrolled is insufficient to support a leap 
to the conclusion that the veteran died of a heart attack 
given the nature of his head injury from the motor vehicle 
accident and the established cause of death.  

Therefore the appellant's testimony that the veteran suffered 
a myocardial infarction and this was the cause of his death 
is not corroborated by these statements.  Without 
corroboration, the Board finds her testimony to have little 
to no probative value to establish the veteran's cause of 
death.  Rather the most probative evidence is the police 
reports and the death certificate.  

The appellant also submitted treatment records from the 
veteran's physician who treated him for his hypertension, but 
not his PTSD, in support of her claim.  The veteran was 
treatment at the VA Medical Center for his PTSD, and those 
records, both inpatient and outpatient, have been obtained 
from July 1996 through June 1999.  Previously obtained VA 
outpatient treatment records are also in the file from 
November 1995 through June 1996.

A review of the VA treatment records shows that the veteran 
was treated for hypertension, sometimes uncontrolled, and 
that he had some kind of heart problem as shown by an 
abnormal electrocardiogram (EKG) taken during the veteran's 
hospitalization in July 1996 for evaluation of his PTSD.  
There is also an indication of an abnormal stress test in 
February 1997.  A cardiac consultation on July 18, 1997 
indicates that the veteran's EKG showed nonspecific ST and T 
wave changes probably secondary to left ventricle 
hypertrophy.  

The treatment records from the veteran's private physician, 
however, do not show any record of any kind of cardiovascular 
condition other than hypertension.  Furthermore, despite 
reports of one or two mild myocardial infarctions sometime in 
the veteran's past, there is no objective evidence of 
treatment for such an event.  

Although there is evidence that the veteran had some kind of 
cardiovascular condition other than hypertension, there is no 
evidence that this condition caused or would have caused a 
myocardial infarction on the day of the veteran's death.  The 
assessment in July 1997 was that further testing of the 
veteran would not be of any additional benefit to the 
veteran's survival.  This assessment was based on the 
baseline EKG and the excellent exercise tolerance shown on 
the treadmill stress test.  Thus the treatment records do not 
show that the veteran had such a significant cardiovascular 
condition that further medical intervention was needed in 
order to prolong the veteran's life.  This evidence thus 
casts further doubt on the appellant's contention that the 
veteran's death is due to a myocardial infarction.

The independent opinion obtained by VA from a cardiologist at 
Duke University Medical Center and the Durham VA Medical 
Center further supports the Board's decision.  This 
cardiologist reviewed the entire claims file and rendered an 
opinion that it is not at least as likely as not that the 
veteran's motor vehicle accident was the result of his 
cardiac problems.  Based upon the cause of death established 
by the death certificate and a review of the veteran's 
medical records, this cardiologist stated that there is no 
compelling evidence that an acute cardiac event precipitated 
the motor vehicle accident.

The Board finds that the preponderance of the evidence is 
against finding that the veteran died from a myocardial 
infarction.  Rather the most probative evidence leads to the 
conclusion that the veteran died from the head injury he 
sustained in the motor vehicle accident as was reported on 
his death certificate.  

Finally, the Board finds that the appellant's argument that 
the veteran's hypertension was caused or aggravated by his 
service-connected PTSD is moot.  The objective, credible and 
persuasive evidence clearly shows that the veteran died from 
the head injury caused by the motor vehicle and not from a 
myocardial infarction due to hypertension.  Since the veteran 
died from causes other than a myocardial infarction and 
hypertension, it would serve no purpose to further expound on 
this argument.  The preponderance of the evidence being 
against the appellant's claim, the benefit of the doubt 
doctrine does not apply.  The appellant's appeal is, 
therefore, denied.


II.  DIC Pursuant to § 1318

The veteran's active military service was between December 
1963 and June 1976, and he died in May 1999.  Review of the 
claims file shows that he was service connected for multiple 
conditions including PTSD rated totally disabling as of June 
1, 1995.  The appellant filed her claim for DIC in late May 
1999.

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either:  i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period  
of not less than 5 years immediately preceding death.  38 
C.F.R. § 3.22 (1999).  

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law (38 U.S.C.A. § 1318(b)) and 
regulation (38 C.F.R. § 3.22(a)), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate § 
1318 entitlement, finding that the appellant was entitled to 
adjudication of her § 1318 "entitled to receive" claim as 
if it were a claim brought by the veteran prior to his death 
without regard to any prior disposition of those issues 
during his lifetime.  However, the Court indicated that 38 
C.F.R. § 20.1106 appeared to preclude such consideration in 
terms of § 1318 claims.  38 C.F.R. § 20.1106 did not apply in 
this particular case because the § 1318 claim was brought 
before the March 1992 effective date of that regulation.  
Prior to March 1992, 38 C.F.R. § 19.196 did not preclude such 
consideration.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that, where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
his death.  Thus, Wingo applies where no final VA decision 
regarding the veteran's level of disability has been made 
which would affect a survivor's claim under § 1318(b).  

The Court later stated that "a survivor of a deceased 
veteran is eligible for DIC under § 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent rating for such 
time but for CUE in a final rating or BVA decision; or (3) 
if, under the specific and limited exceptions under Carpenter 
or  Wingo, the veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time."  See Marso v. West, 13 Vet. App. 260 (1999).  

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  This amendment to § 3.22(a) 
defined the statutory term "entitled to receive" so as to 
exclude the "hypothetically" entitled to receive § 1318(b) 
DIC basis recognized in Wingo, Green, and Carpenter.  The 
amended regulation refers "'to each specific circumstance 
where a veteran could have had a service-connected disability 
rated totally disabling by VA but may not have been receiving 
VA compensation for such disability at the time of death.' 65 
Fed.Reg. at 3390-91." Rodriquez v. Nicholson, 19 Vet. App. 
275, 285 (2005).  The Court in Rodriguez held, however, that 
the amendment to § 3.22 had an impermissible retroactive 
effect and it, therefore, does not apply to any claims filed 
before January 21, 2000.  Id. at 290.  

At the time of the veteran's death in May 1999, entitlement 
to a 100 percent disability rating due to service-connected 
PTSD had been established.  However, such a rating was 
neither effective for a continuous period of at least 10 
years immediately preceding the veteran's death, nor was he 
rated as such continuously since the his release from active 
duty and for at least 5 years immediately preceding his 
death.  Furthermore, there is no evidence that the veteran 
was ever a prisoner of war.  

Thus, the appellant must allege and show that there was clear 
and unmistakable error in a prior rating decision that denied 
the veteran a 100 percent rating for any of his service-
connected disabilities.  The record does not indicate that 
the appellant has specifically alleged that there was CUE in 
any final rating decision.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the § 1318 analysis.  

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992, the 
effective date of 38 C.F.R. § 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 260.  The appellant filed her claim 
for DIC benefits in May 1999, which was after the March 1992 
effective date of § 20.1106.  Moreover, the veteran had 
filed, and the RO had granted, a claim of entitlement to a 
100 percent disability rating for service-connected PTSD that 
was effective June 1, 1995.  Consequently, the exceptions in 
Carpenter and Wingo are not for application, and 
consideration of hypothetical entitlement is not warranted in 
this case.  The appeal must be denied.  




III.  Duties to Notify and Assist

Finally, the Board must address VA's notice and duty to 
assist requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the appellant in 
October 2002 and March 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although the 
appropriate notice was provided after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The appellant filed her claims in May 1999, prior to the 
effective date of the duties to notify and assist 
regulations.  She was thereafter provided notice in October 
2002 and March 2004.  The content of the notices provided, 
read as a whole, fully comply with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) regarding VA's duties to notify and assist.  The 
appellant's claims were readjudicated in a Supplemental 
Statement of the Case issued in September 2005.  Moreover the 
September 2005 Supplemental Statement of the Case provided 
the appellant with the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and she was told it was her responsibility to support the 
claims with appropriate evidence.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices, which she has done.   Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed and 
decide this appeal.

With respect to VA's duty to assist, VA treatment records 
have been obtained for July 1996 through July 1997.  The 
appellant identified private treatment records related to her 
claims, and she obtained and submitted those records.  The 
appellant submitted the veteran's death certificate and the 
initial police report of the motor vehicle accident.  The RO 
obtained the results from the blood alcohol content test and 
the revised police report.  The appellant was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence had been obtained and 
considered.  She has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  As 
the veteran is deceased, a medical examination is not 
obtainable.  An independent medical advisory opinion, 
however, was obtained from a cardiovascular specialist.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, she is not 
prejudiced as a result of the Board proceeding to the merits 
of her claims.  


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


